DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding Claim 11, the claim recites “the pre-grouping conveyor is driven intermittently”.  However, parent claim 1 recites, “driving the pre-grouping conveyor-belt in a continuous fashion”.  The language of claim 1 includes a preliminary amendment 

Regarding Claim 12, the claim recites, “an arrangement for pre-grouping articles”.  According to the specification (and subsequent dependent claims), the “arrangement” is comprises a pre-grouping conveyor (understood to be 110).  However, this element is already cited earlier in the claim.  As such the language of the claim is referring to the same element twice using different names and is therefore indefinite.  The Office will interpret the language in light of the above noted discrepancies.

Regarding claims 13-14, the claim recites, “a pre-grouping conveyor”.  However, this is the same “pre-grouping conveyor” as previously mentioned in claim 12.  As such the limitation is understood to be “the pre-grouping conveyor”.

Regarding claims 15-17, each of these claims are dependent on a rejected base claim and stand rejected for the same reasons as those claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 9-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piepenbrock et al. (DE 10 2016 201 282) hereinafter referred to as Piepenbrock alternatively in further view of Peterman et al. (WO 2017/041007 A1) hereinafter referred to as Peterman.  See provided translation of Piepenbrock for references cited below.
Regarding claim 1, Piepenbrock discloses a packing method of packing articles (14) into a packing box (28), the method comprising pre-grouping (via 18; fig. 2; paragraph 0029) articles to be packed into the packing box into a set of pre-grouped articles (22) on a pre-grouping surface (25, 29) provided by a pre-grouping conveyor-belt (19; or 19 and 26) of a pre-grouping conveyor (19 and 26) having a discharging end (figs. 5-6; near 28), wherein the articles are pre-grouped in at least one row of articles (fig. 2) to provide the set of pre-grouped articles such that each subsequent article in a row partly overlaps a preceding article in said row (paragraphs 0029-0030), wherein a first article in each row of the at least one row is at an end of the row associated with the discharging end of the pre-grouping conveyor (figs. 5-6); and 
providing the articles (14) of the set of pre-grouped articles from the pre-grouping surface (25, 29) of the pre-grouping conveyor-belt into the packing box consecutively (figs. 4-6) by: 
providing one of a cassette box (alternatively 28) and the packing box (28) at the discharging end (figs. 5-6; near 28) of the pre-grouping conveyer (19 and 26) such that an opening of said one of the cassette box (alternatively 28) and the packing box (28) faces (fig. 5) the discharging end of the pre-grouping conveyor; 
figs. 5-6; paragraph 0037) said one of the cassette box and the packing box in a continuous fashion while driving the pre-grouping conveyor-belt in a continuous fashion such that the set of pre-grouped articles on the pre-grouping surface of the pre-grouping conveyer-belt moves towards the discharging end of the pre-grouping conveyor and the opening of said one of the cassette box and the packing box (paragraph 0030 – “portion beads 22 that follow each other continuously at a distance” – demonstrates that the conveyor belt which supports the groupings 22 of articles moves in a continuous manner; paragraph 0037 – “stacking axis angle β can also be changed during the filling process… the relative drop height of the chips 14 compared to chips 14 already in the packaging container 28 changes only relatively slightly during the filling process”.  Given that the groups 22 are fed continuously and that the angle changes so as to maintain a similar drop height during filling, it is deemed that the cassette box/packing box 28 moves continuously as well to accommodate this), and that the articles of the set of pre-grouped articles are discharged from the pre-grouping conveyor-belt into said one of the cassette box and the packing box such that the first article in a row of the set of pre-grouped articles is supported on a side wall (see fig. 5 below – the indicated wall is oriented to a side and therefore deemed to be a sidewall of 28) of said one of the cassette box (alternatively 28) and the packing box (28), while each subsequent article provided in said one of the cassette box and the packing box is supported on the preceding article of the pre-grouped set (figs. 5-6), wherein the pre-grouping conveyor-belt is driven at a velocity providing sufficient speed to each article of the set of pre-grouped articles discharged from the pre-grouping conveyor-belt to bridge a gap between the discharge figs. 5-6; paragraph 0037) 

    PNG
    media_image1.png
    563
    679
    media_image1.png
    Greyscale

The Office deems Piepenbrock discloses the articles of the set of pre-grouped articles are discharged from the pre-grouping conveyor-belt into said one of the cassette box and the packing box such that the first article in a row of the set of pre-grouped articles is supported on a side wall (see fig. 5 below) of said one of the cassette box and the packing box.  Wherein the Applicant may argue the “side wall” limitation is not disclosed, the Office alternatively turns to Peterman.
Peterman (figs. 12-14) teaches the articles of the set of pre-grouped articles are discharged from a conveyor-belt (24) into said one of the cassette box (60A, 60B; fig. 6) and the packing box (32) such that the first article in a row of the set of pre-grouped articles is supported on a side wall (74) of said one of the cassette box and the packing 32; figs. 11-14).
Given the teachings of Peterman, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the orientation of Piepenbrock’s cassette box (28) to that of Peterman’s to have the pre-grouped articles of Piepenbrock more easily rest on a sidewall and maintain their orientation.  Alternatively, Peterman teaches that it would have been obvious to have a cassette box be used to hold the articles ahead of providing the articles to a packing box.  Doing so would allow for the articles to be collected in such a way as to ensure their proper orientation ahead of final packaging to aid in uniformity of placement within the packing box.

Regarding claim 2, Piepenbrock discloses wherein the pre-grouping conveyor (19 and 26) comprises first and second pre-grouping conveyor parts (19 and 26), each having a pre-grouping conveyor-belt (19 and 26) comprising the pre-grouping surface (25, 29), and initially articles are pre-grouped into a set of pre-grouped articles on the pre-grouping conveyor-belt of the second pre-grouping conveyor part (19) and are subsequently transferred to the pre-grouping conveyor-belt of the first pre-grouping conveyor part (26) by driving the conveyor-belts of the first and second pre-grouping conveyor parts (paragraph 30).

Regarding claim 6, Piepenbrock as modified by Peterman above discloses wherein said one of the cassette box (Peterman – 60A, 60B; fig. 6) and the packing Peterman – 50, 50’; 50A, 50B) of a packing robot (Peterman – pg. 12 lines 8-22; 50, 50’; 50A, 50B), the robot arm allowing for a movement thereof to position said one of the cassette box (Peterman – figs. 11-14; pg. 13  line 21 – pg. 16 line 13; pg. 24 line 19 – pg. 26 line 6) and the packing box, optionally the robot arm allowing for an articulated movement (Peterman – figs. 11-14; pg. 13  line 21 – pg. 16 line 13; pg. 24 line 19 – pg. 26 line 6), optionally the robot arm being configured as a beam that can be driven in at least two orthogonal directions and having a pivotal arrangement at an end of the beam for holding said one of the cassette box and the packing box (Peterman – figs. 11-14; pg. 13  line 21 – pg. 16 line 13; pg. 24 line 19 – pg. 26 line 6).

Regarding claim 9, Piepenbrock discloses wherein the articles are supplied on at least one article supply conveyor (15; alternatively 16 and/or 17) to the pre-grouping surface (25, 29).

Regarding claim 12, Piepenbrock as modified by Peterman above discloses a packing device (Piepenbrock – figs. 2, 5-6) for packing articles (Piepenbrock – 14; Peterman – 60A, 60B, fig. 6) into a packing box (Peterman - 32), the device comprising 
a pre-grouping conveyor (Piepenbrock – 19 and 26) having a pre-grouping conveyor-belt (Piepenbrock – 19; or 19 and 26) providing a pre-grouping surface (Piepenbrock – 25, 29) for pre-grouping articles to be packed into the packing box into a set of pre-grouped articles (Piepenbrock – 22); 
Piepenbrock – 19 and 26; alternatively 19, 26 and 20) for pre-grouping articles to be packed into the packing box into the set of pre-grouped articles on the pre-grouping surface; and 
a holding and manipulating assembly (Peterman – 50, 50’; 50A, 50B) providing one of a cassette box (Peterman – 60A, 60B; fig. 6) and the packing box (Peterman – 32) at a discharging end of the pre-grouping conveyor such that an opening of said one of the cassette (Peterman – 60A, 60B; fig. 6) and the packing box faces (Peterman – fig. 11; faces end of comparable conveyor 24) the discharging end of the pre-grouping conveyor, wherein the packing device is configured for performing the packing method of claim 1 (see rejection of Claim 1 above).
Given the teachings of Peterman, it would have been obvious to have a cassette box and manipulating assembly be used to hold the articles ahead of providing the articles to a packing box.  Piepenbrock was concerned with having a receiving element (28) at the end of a pre-grouping conveyor, so making use of the cassette box of Peterman would have been an obvious substitution.  Doing so would allow for the articles to be collected in such a way as to ensure their proper orientation ahead of final packaging to aid in uniformity of placement within the packing box.

Regarding claim 13, Piepenbrock discloses wherein the arrangement (Piepenbrock – 19 and 26; alternatively 19, 26 and 20) for pre-grouping articles comprises a pre-grouping conveyor (Piepenbrock – 19 and 26) comprising first and second pre-grouping conveyor parts (Piepenbrock – 19 and 26), each having a pre-Piepenbrock – 19 and 26) comprising the pre-grouping surface (Piepenbrock – 25, 29).

Regarding claim 15, Piepenbrock as modified by Peterman above discloses wherein the holding and manipulating assembly comprises a packing robot (Peterman – pg. 12 lines 8-22; 50, 50’; 50A, 50B) having a robot arm (Peterman – 50, 50’; 50A, 50B) for holding and moving said one of the cassette box (Peterman – 60A, 60B; fig. 6) and the packing box, the robot arm allowing for a movement thereof to position said one of the cassette box (Peterman – figs. 11-14; pg. 13  line 21 – pg. 16 line 13; pg. 24 line 19 – pg. 26 line 6) and the packing box.

Regarding claim 16, Piepenbrock as modified by Peterman above discloses wherein the robot arm (Peterman – 50, 50’; 50A, 50B) allows for an articulated movement (Peterman – figs. 11-14; pg. 13  line 21 – pg. 16 line 13; pg. 24 line 19 – pg. 26 line 6).

Regarding claim 17, Piepenbrock as modified by Peterman above discloses wherein the robot arm (Peterman – 50, 50’; 50A, 50B) is configured as a beam (Peterman – 54) that can be driven in at least two orthogonal directions (Peterman – figs. 11-14; pg. 13  line 21 – pg. 16 line 13; pg. 24 line 19 – pg. 26 line 6) and has a pivotal arrangement (J3) at an end of the beam for holding said one of the cassette box and the packing box.

Claim 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piepenbrock (DE 10 2016 201 282) in further view of Peterman (WO 2017/041007 A1) in view of Jeffs (GB 2 046 711 A).
Regarding claim 3, Piepenbrock as modified by Peterman above discloses wherein the pre-grouping conveyor (Piepenbrock - 19 and 26) comprises at least two stretches (Piepenbrock - 19 and 26) of pre-grouping conveyor-belt, each stretch of pre-grouping conveyor-belt comprising the pre-grouping surface (Piepenbrock - 25, 29) and being guided along a same track of the pre-grouping conveyor and each stretch of pre-grouping conveyor-belt being driven by a separate drive to allow driving the Piepenbrock – fig. 2, #19 and 26 are separate conveyor assemblies capable of being driven separately), and initially articles (Piepenbrock - 14) are pre-grouped into a set of pre-grouped articles (Piepenbrock - 22) on a stretch of pre-grouping conveyor-belt (Piepenbrock - 19; or 19 and 26) and subsequently are provided from the respective stretch of pre-grouping conveyor-belt into said one of the cassette box (Peterman - 60A, 60B; fig. 6) and the packing box (Piepenbrock – 28; alternatively Peterman - 32) by appropriately driving the respective stretch of pre-grouping conveyor-belt (Piepenbrock – paragraphs 30-31, 37).

Wherein the Applicant may argue that separate drives for the respective conveyors are not disclosed by Piepenbrock, the Office alternatively turns to Jeffs.
Jeffs (figs. 2-6) teaches each stretch of pre-grouping conveyor-belt (12, 13) being driven by a separate drive to allow driving the stretches of pre-grouping conveyor-belt independent from one another (page 1 lines 104-120).
Given the teachings of Jeffs, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Piepenbrock in view of Peterman to have each stretch of the pre-grouping conveyor-belt being driven by a separate drive and allow them to operate independent of one another.  Both Piepenbrock and Jeffs are concerned with the problem of shingling flat articles for packaging.  Making use of the separate and independently driving conveyors of Jeffs would allow for the shingled groups of articles to be formed without having to physically stop them due to the relative difference in belt speed.

Regarding claim 14, Piepenbrock discloses wherein the arrangement (Piepenbrock – 19 and 26; alternatively 19, 26 and 20) for pre-grouping articles comprises a pre-grouping conveyor (Piepenbrock – 19 and 26) comprising at least two stretches of pre-grouping conveyor-belt (Piepenbrock – 19 and 26), each stretch of pre-grouping conveyor-belt comprising the pre-grouping surface (Piepenbrock – 25, 29) and being guided along a same track of the pre-grouping conveyor (Piepenbrock – fig. 2) and each stretch of pre-grouping conveyor-belt being driven by a separate drive to allow driving the stretches of pre-grouping conveyor-belt independent from one another (Piepenbrock – fig. 2, #19 and 26 are separate conveyor assemblies capable of being driven separately).
Wherein the Applicant may argue that separate drives for the respective conveyors are not disclosed by Piepenbrock, the Office alternatively turns to Jeffs.
Jeffs (figs. 2-6) teaches each stretch of pre-grouping conveyor-belt (12, 13) being driven by a separate drive to allow driving the stretches of pre-grouping conveyor-belt independent from one another (page 1 lines 104-120).
Given the teachings of Jeffs, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Piepenbrock in view of Peterman to have each stretch of the pre-grouping conveyor-belt being driven by a separate drive and allow them to operate independent of one another.  Both Piepenbrock and Jeffs are concerned with the problem of shingling flat articles for packaging.  Making use of the separate and independently driving conveyors of Jeffs .


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piepenbrock (DE 10 2016 201 282) in further view of Peterman (WO 2017/041007 A1) in view of Wipf et al. (US Patent 6,711,880 B2) hereinafter referred to as Wipf.
Regarding claim 10, Piepenbrock fails to disclose wherein the articles are positioned on the pre-grouping surface using a delta robot to provide the set of pre-grouped articles.
However, Hawes teaches wherein the articles (P) are positioned (fig. 1; col. 2 lines 46-56) on the pre-grouping surface (50) using a delta robot (3; col. 2 lines 31-39) to provide the set of pre-grouped articles.
Given the teachings of Wipf, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Piepenbrock with the step of positioning the articles using a delta robot as taught by Wipf.  Piepenbrock is already concerned with the problem of positioning articles on the pre-grouping surface.  Wipf teaches that this step can be accomplished with a delta robot and is desirable because it can accurately position and orient the articles to be packaged so that they are conveyed with the proper spacing as needed.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piepenbrock (DE 10 2016 201 282) in further view of Peterman (WO 2017/041007 A1) in view of Ryan et al. (US 4,608,808) hereinafter referred to as Ryan.
Regarding claim 11, Piepenbrock discloses wherein the article supply conveyor (15) is provided in line with but at a higher level than the pre-grouping conveyor (19 and 26; fig. 2), and the pre-grouping conveyor is driven to provide a set of pre-grouped articles such that each subsequent article in a row partly overlaps a preceding article in the row (#22; fig. 2).  Piepenbrock fails to disclose that the pre-grouping conveyor is driven intermittently.  
However Wipf teaches the pre-grouping conveyor (64) is driven intermittently (66).
Given the teachings of Ryan it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the intermittently driven feature of Ryan with the invention of Piepenbrock.  Doing would allow for the article packaging to happen in a timed manner that allowed for the packaging of articles while newer articles where waiting to be put into position as might be desired.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  The art not relied upon relates to the field of packaging articles via a conveyor and robot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731